The libellant has failed to identify any error in the judge’s solution of the basic problem presented by the alimony and child maintenance aspects of the libel, which was that of stretching the total available income of the parties to meet the needs of all concerned. The combination of the payments ordered and the average earnings of the libellant was slightly in excess of what the judge (on unreported evidence and on financial statements submitted under Rule 49 of the Probate Courts [1973]) determined to be the needs of the libellant and the children; there is nothing to suggest error in the judge’s refusal to accept the libellant’s statement of those needs. Her arguments overlook the fact that the combination of the payments ordered and the libellee’s own (unchallenged) expenses will more than exhaust his total take-home pay.

Decree affirmed.